 

EXHIBIT 10.62

 

GUESS?, INC.

2004 EQUITY INCENTIVE PLAN

NONQUALIFIED STOCK OPTION AGREEMENT

 

THIS NONQUALIFIED STOCK OPTION AGREEMENT (this “Option Agreement”) dated
                        by and between Guess?, Inc., a Delaware corporation (the
“Company”), and                                                 (the “Grantee”)
evidences the nonqualified stock option (the “Option”) granted by the Company to
the Grantee as to the number of shares of the Company’s Common Stock first set
forth below.

 

 

 

 

 

Number of Shares of Common Stock: (1)

 

 

Award Date:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exercise Price per Share: (1)

$

 

 

Expiration Date: (1)(2)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Vesting (1)(2)  [The Option shall become vested as to 25% of the total number of
shares of Common Stock subject to the Option on the first, second, third and
fourth anniversaries of the Award Date.]

 

 

 

 

 

The Option is granted under the Guess?, Inc. 2004 Equity Incentive Plan (the
“Plan”) and subject to the Terms and Conditions of Nonqualified Stock Option
(the “Terms”) attached to this Option Agreement (incorporated herein by this
reference) and to the Plan.  The Option has been granted to the Grantee in
addition to, and not in lieu of, any other form of compensation otherwise
payable or to be paid to the Grantee.  Capitalized terms are defined in the Plan
if not defined herein.  The parties agree to the terms of the Option set forth
herein.  The Grantee acknowledges receipt of a copy of the Terms, the Plan and
the Prospectus for the Plan.

 

“GRANTEE”

 

GUESS?, INC.

a Delaware corporation

 

 

 

 

 

 

 

 

 

Signature

 

By:

 

 

 

 

 

 

Print Name:

 

Print Name

 

 

 

 

Title:

 

 

 

 

 

 

 

 

CONSENT OF SPOUSE

 

In consideration of the Company’s execution of this Option Agreement, the
undersigned spouse of the Grantee agrees to be bound by all of the terms and
provisions hereof and of the Plan.

 

 

 

 

Signature of Spouse

 

Date

 

 

 

 

--------------------------------------------------------------------------------

(1)     Subject to adjustment under Section 16 of the Plan.

(2)     Subject to early termination if the Grantee’s employment terminates. 
See Sections 4, 6 and 7 of the Terms and Sections 14, 16 and 17 of the Plan for
additional details regarding possible adjustments and acceleration of vesting in
connection with a Change in Control of the Company.

 

--------------------------------------------------------------------------------


 

TERMS AND CONDITIONS OF NONQUALIFIED STOCK OPTION

 

1.             Vesting; Limits on Exercise; Incentive Stock Option Status.

 

The Option shall vest and become exercisable in percentage installments of the
aggregate number of shares subject to the Option as set forth on the cover page
of this Option Agreement.  The Option may be exercised only to the extent the
Option is vested and exercisable.

 

•

 

Cumulative Exercisability. To the extent that the Option is vested and
exercisable, the Grantee has the right to exercise the Option (to the extent not
previously exercised), and such right shall continue, until the expiration or
earlier termination of the Option.

 

 

 

•

 

No Fractional Shares. Fractional share interests shall be disregarded, but may
be cumulated.

 

 

 

•

 

Minimum Exercise. No fewer than 1001 shares of Common Stock may be purchased at
any one time, unless the number purchased is the total number at the time
exercisable under the Option.

 

 

 

•

 

Nonqualified Stock Option. The Option is a nonqualified stock option and is not,
and shall not be, an incentive stock option within the meaning of Section 422 of
the Code.

 

2.             Continuance of Employment/Service Required; No Employment/Service
Commitment.

 

                The vesting schedule requires continued employment or service
through each applicable vesting date as a condition to the vesting of the
applicable installment of the Option and the rights and benefits under this
Option Agreement.  Employment or service for only a portion of the vesting
period, even if a substantial portion, will not entitle the Grantee to any
proportionate vesting or avoid or mitigate a termination of rights and benefits
upon or following a termination of employment or services as provided in Section
4 below or under the Plan.

 

                Nothing contained in this Option Agreement or the Plan
constitutes a continued employment or service commitment by the Company or any
of its Subsidiaries, affects the Grantee’s status, if he or she is an employee,
as an employee at will who is subject to termination without cause, confers upon
the Grantee any right to remain employed by or in service to the Company or any
Subsidiary or interferes in any way with the right of the Company or any
Subsidiary at any time to terminate such employment or service.

 

3.             Method of Exercise of Option.

 

The Option shall be exercisable by the delivery to the Secretary of the Company
(or such other person as the Committee may require pursuant to such
administrative exercise procedures as the Committee may implement from time to
time) of:

 

--------------------------------------------------------------------------------


 

•

 

a written notice stating the number of shares of Common Stock to be purchased
pursuant to the Option or by the completion of such other administrative
exercise procedures as the Committee may require from time to time,

 

 

 

•

 

payment in full for the Exercise Price of the shares to be purchased (a) in
cash, cashier’s or bank check to the Company, or (b) (subject to compliance with
all applicable laws, rules, regulations and listing requirements and further
subject to such rules as the Committee may adopt as to any non-cash payment) in
shares of Common Stock already owned by the Grantee, valued at their Fair Market
Value on the exercise date, provided, however, that any shares initially
acquired upon exercise of a stock option or otherwise from the Company must have
been owned by the Grantee for at least six (6) months before the date of such
exercise, or (c) through a “cashless exercise” procedure by notice and third
party payment in such manner as may be authorized by the Committee pursuant to
Section 8(f) of the Plan;

 

 

 

•

 

any written statements or agreements required pursuant to Section 19(g) of the
Plan; and

 

 

 

•

 

satisfaction of the tax withholding provisions of Section 19(a) of the Plan.

 

4.             Termination of Option upon a Termination of Grantee’s Employment
or Services.

 

Subject to earlier termination on the Expiration Date of the Option and subject
to any applicable provision of a valid employment agreement between the Company
and Participant, if the Grantee ceases to be employed by or ceases to provide
services to the Company or a Subsidiary, the following rules shall apply (the
last day that the Grantee is employed by or provides services to the Company or
a Subsidiary is referred to as the Grantee’s “Severance Date”):

 

•

 

if the Grantee’s employment by the Company or a Subsidiary terminates due to his
or her death, Disability or Retirement, then (a) the Grantee, his or her
personal representative or beneficiary will have twelve (12) months from the
Severance Date to exercise the Option (or any portion thereof) to the extent
that it was exercisable on the Severance Date; provided that if the Grantee’s
employment terminates as a result of Disability or Retirement and he or she dies
during such 12-month period, his or her beneficiary will have one year from the
date of the Grantee’s death to exercise the Option (or any portion thereof) to
the extent it was vested on the Grantee’s Severance Date, (b) the Option, to the
extent not exercisable on the Severance Date, shall terminate on the Severance
Date, and (c) the Option, to the extent exercisable for the 12-month period
following the Severance Date (or, if applicable, the 12-month period following
the Grantee’s subsequent death) and not exercised during such period, shall
terminate at the close of business on the last day of such 12-month period.

 

 

 

•

 

if the Grantee’s employment by the Company or a Subsidiary terminates for any
reason other than his or her death, Retirement or Disability, then (a) the
Grantee will have sixty (60) days from the Severance Date to exercise the Option
(or portion thereof) to the extent that it was exercisable on the Grantee’s
Severance Date (b) the

 

 

2

--------------------------------------------------------------------------------


 

 

 

Option, to the extent not exercisable on the Severance Date, shall terminate on
the Severance Date, and (c) the Option, to the extent exercisable for the sixty
(60) day period following the Severance Date and not exercised during such
period, shall terminate at the close of business on the last day of the 60-day
period.

 

In all events the Option is subject to earlier termination on the Expiration
Date of the Option.  The Committee shall be the sole judge of whether the
Grantee continues to render employment or services for purposes of this Option
Agreement.

 

5.             Non-Transferability.

 

The Option and any other rights of the Grantee under this Option Agreement or
the Plan are nontransferable and exercisable only by the Grantee, except as set
forth in Section 15 of the Plan.

6.             Adjustments Upon Changes in Capitalization.

 

                As provided in Section 16(b) of the Plan, in the event of any
change in the outstanding Common Stock by reason of a stock dividend,
recapitalization, reorganization, merger, consolidation, stock split,
combination or exchange of shares, the Committee shall, in such manner, to such
extent (if any) and at such times as it deems necessary make adjustments in the
number of shares subject to the Option and the Exercise Price and the securities
deliverable upon exercise of the Option and such other adjustments, consistent
with the foregoing, as it deems appropriate.  All rights of the Grantee
hereunder are subject to such adjustments and other provisions of the Plan.

 

7.             Change in Control.

 

As provided in Section 17 of the Plan, in the event of a Change in Control and
except as the Committee (as constituted immediately prior to such Change in
Control) may otherwise determine in its sole discretion, (a) the Option shall
become fully exercisable as of the date of the Change in Control, whether or not
then exercisable, and (b) in the case of a Change in Control involving a merger
of, or consolidation involving, the Company in which the Company (i) is not the
surviving corporation (the “Surviving Entity”) or (ii) becomes a wholly owned
subsidiary of the Surviving Entity or any Parent thereof, the Option, to the
extent not exercised, (a “Predecessor Option”) will be converted into an option
(a “Substitute Option”) to acquire common stock of the Surviving Entity or its
Parent which Substitute Option will have substantially the same terms and
conditions as the Predecessor Option, with appropriate adjustments as to the
number and kind of shares and exercise price subject thereto.

 

8.             Notices.

 

Any notice required or permitted under this Agreement shall be deemed given when
personally delivered, or when deposited in a United States Post Office, postage
prepaid, addressed, as appropriate, to the Grantee either at the address on
record with the Company or such other address as may be designated by Grantee in
writing to the Company; or to the Company, Attention: Angelina Orona, Stock Plan
Administrator, 1444 South Alameda Street, Los Angeles, California  90021, or
such other address as the Company may designate in writing

 

 

3

--------------------------------------------------------------------------------


 

to the Grantee.  Any such notice shall be given only when received, but if the
Grantee is no longer employed by the Company or a Subsidiary, shall be deemed to
have been duly given five business days after the date mailed in accordance with
the foregoing provisions of this Section 8.

 

9.             Plan.

 

The Option and all rights of the Grantee under this Option Agreement are subject
to, and the Grantee agrees to be bound by, all of the terms and conditions of
the Plan, incorporated herein by this reference.  In the event of a conflict or
inconsistency between the terms and conditions of this Option Agreement and of
the Plan, the terms and conditions of the Plan shall govern.  The Grantee agrees
to be bound by the terms of the Plan and this Option Agreement (including these
Terms).  The Grantee acknowledges having read and understood the Plan, the
Prospectus for the Plan, and this Option Agreement.  Unless otherwise expressly
provided in other sections of this Option Agreement, provisions of the Plan that
confer discretionary authority on the Board or the Committee do not and shall
not be deemed to create any rights in the Grantee unless such rights are
expressly set forth herein or are otherwise in the sole discretion of the Board
or the Committee so conferred by appropriate action of the Board or the
Committee under the Plan after the date hereof.

 

10.          Entire Agreement.

 

This Option Agreement (including these Terms) and the Plan together constitute
the entire agreement and supersede all prior understandings and agreements,
written or oral, of the parties hereto with respect to the subject matter
hereof.  The Plan and this Option Agreement may be amended pursuant to
Section 18 of the Plan.  Such amendment must be in writing and signed by the
Company.  The Company may, however, unilaterally waive any provision hereof in
writing to the extent such waiver does not adversely affect the interests of the
Grantee hereunder, but no such waiver shall operate as or be construed to be a
subsequent waiver of the same provision or a waiver of any other provision
hereof.

 

11.          Governing Law.

This Option Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of Delaware without regard to conflict of
law principles thereunder.

 

12.          Effect of this Agreement.

This Option Agreement shall be assumed by, be binding upon and inure to the
benefit of any successor or successors to the Company.

 

13.          Counterparts.

This Option Agreement may be executed simultaneously in any number of
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

 

4

--------------------------------------------------------------------------------


 

 

14.          Section Headings.

The section headings of this Option Agreement are for convenience of reference
only and shall not be deemed to alter or affect any provision hereof.

 

 

5

--------------------------------------------------------------------------------